 

RPC, Inc.

 

EXHIBIT 10.17

 

SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS
AS OF FEBRUARY 28, 2008

 

The following summarizes the current compensation and benefits received by the
Company’s non-employee directors as of February 28, 2008. This document is
intended to be a summary of existing oral, at will arrangements, and in no way
is intended to provide any additional rights to any non-employee director.

 

Retainer

 

Non-employee directors each receive an annual retainer fee of $24,000. The
Chairman of the Audit Committee receives an annual retainer of $16,000, the
Chairman of the Compensation Committee receives an annual retainer of $9,000 and
the Chairman of each of the Corporate Governance/Nominating Committee and
Diversity Committee receives an annual retainer of $6,000. A director that
chairs more than one committee receives a retainer with respect to each
Committee he chairs. All of the retainers are paid on a quarterly basis.

 

Meeting Fees

 

 

Per meeting fees for non-employee directors are as follows:

 

–

For meetings of the Board of Directors, Compensation Committee, Corporate
Governance/Nominating Committee and Diversity Committee, $1,500.

 

–

For in person meetings of the Audit Committee, $2,500, and for telephone
meetings of the Audit Committee, $1,250. In addition, the Chairman gets an
additional $1,500 for preparing to conduct each quarterly meeting.

 

Equity Compensation

 

Under the terms of the Company’s Stock Incentive Plan, directors are eligible to
receive stock options, stock awards, and other types of equity-based
compensation awards. However, the Company does not make any such awards to
non-employee directors under its current compensation practices.

 

All non-employee directors are entitled to reimbursement of expenses for all
services as a director, including committee participation or special
assignments.

 

--------------------------------------------------------------------------------